              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


SYSCO CHARLOTTE, LLC,           )
                                )
                Plaintiff,      )
                                )
    v.                          )       1:18CV247
                                )
BRANDY LEE COMER, et al.,       )
                                )
                Defendants.     )


                   MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

    Currently before this court are Plaintiff’s motion to

remand, (Doc. 8), and Defendants’ motion to dismiss. (Doc. 5.)

Plaintiff asks this court to remand the case to state court

pursuant to a forum selection clause in the credit agreement

between Plaintiff and certain Defendants. Defendants move to

dismiss certain of Plaintiff’s claims pursuant to Fed. R.

Civ. P. 12(b)(6). For the following reasons, this court finds

that Plaintiff’s motion to remand should be denied because

Defendants did not waive their right to remove this dispute to

federal court. This court further finds that Defendants’ motion

to dismiss should be granted in part and denied in part as set

forth herein.
I.   BACKGROUND & PROCEDURAL HISTORY

     Plaintiff Sysco Charlotte, LLC sells food and restaurant

supplies. (Complaint (“Compl.”) (Doc. 2) ¶ 1.) Defendants are

individuals and corporations involved in the restaurant

business. (Id. ¶ 6.) Defendant Comer Khori LLC (“Debtor”) took

out a line of credit with Plaintiff, secured by certain assets

of Debtor. (See Defs.’ Not. of Removal (“Removal Not.”) (Doc. 1)

at 38; Doc. 8-1.)1 This line was personally guaranteed by

Defendants Brandy Lee Comer and Fareed Al-Khori (collectively,

the “Individual Defendants”). (See Compl. Ex. B (Doc. 2-2).)2

Defendants purchased food and other supplies for their

restaurant business from Plaintiff using the line of credit.

(Compl. (Doc. 2) ¶¶ 7–9.) The sales included “food purchased



     1  All citations in this Memorandum Opinion and Order to
documents filed with the court refer to the page numbers located
at the bottom right-hand corner of the documents as they appear
on CM/ECF.

     2 The guarantee attached to Defendants’ notice of removal is
identical to the document attached to the Complaint. (Compare
Removal Not. (Doc. 1) at 38, with Compl. Ex. B (Doc. 2-2).) This
guarantee appears to be dated October 2, 2010, lists the trade
name “Iron Hen Café,” and is signed by Defendants Comer and Al-
Khori. Plaintiff has also filed a copy of a different guarantee
dated April 20, 2016 that lists the trade name “Fresh Local Good
Food Group,” but this guarantee is signed only by Defendant
Comer. (See Doc. 8-2.) Each guarantee lists the legal name of
the company as Comer Khori LLC. To the extent relevant to this
Memorandum Opinion and Order, this court will refer to the Iron
Hen Café guarantee that is signed by each Individual Defendant.

                              - 2 -
under the Federal Perishable Agricultural Commodities Act”, or

PACA. (Id. ¶ 10.)

     According to the Complaint, the Individual Defendants are

the managing members of Debtor and each of the following

entities: Comer-Khori, LLC3; Ferrell Group LLC; Murray-Comer-

Khori, LLC; HJHN Properties, LLC; and Barn 3203, LLC

(collectively, the “LLC Defendants”). (Id. ¶¶ 3–4.)

     The credit agreement4 between Plaintiff and Debtor includes

the following provision:

     The parties agree to designate the federal and state
     courts of North Carolina as the exclusive place of
     venue and jurisdiction for any dispute between them;
     and Customer waives any right Customer may have to
     transfer or change venue regarding Customer’s
     obligations to Sysco. . . . Applicant and guarantors
     agree to waive exemptions from execution and agree


     3 Although Plaintiff appears to refer to Debtor and “Comer-
Khori, LLC” interchangeably, (see, e.g., Pl.’s Br. Supp. Mot. to
Remand (“Pl.’s Remand Br.”) (Doc. 10) at 3), the Complaint lists
these entities as separate Defendants. The credit agreement and
account statement each use the name “Comer Khori LLC” (d/b/a
Fresh Local Good Food Group), (see Docs. 2-1, 8-1), and this
court finds no evidence in the record to suggest any involvement
by a “Comer-Khori, LLC.”

     4 The document is entitled “Terms, Conditions & Security
Agreement,” but the agreement refers to itself as the “Credit
Agreement” and sets forth payment terms and procedures. (See
Doc. 8-1.) The agreement also grants a security interest as
collateral. (Id.) This court will refer to the agreement as the
“credit agreement” throughout, while recognizing that it also
incorporates an agreement regarding security for extensions of
credit.


                              - 3 -
     that venue shall be proper in any forum selected by
     Sysco.

(Doc. 8-1. (emphasis added).) The personal guarantee contains a

similar forum selection clause.5 (Compl. Ex. B (Doc. 2-2).)

     Plaintiff alleges that Defendants have breached the credit

agreement by failing to pay and that Defendants have

“appropriated the proceeds of the PACA food to their own use.”6

(Compl. (Doc. 2) ¶ 15.) Plaintiff brings the following claims:


     5   The clause states, in relevant part:

          The parties choose the law of the state specified
     in the Customer Agreement to govern all aspects of
     this guaranty and . . . designate the federal and
     state courts of that state as the exclusive place of
     venue and jurisdiction for any dispute between them,
     and guarantor waives any right they might [or] may
     have to transfer or change venue regarding guarantor’s
     obligations to SYSCO.

(See Compl. Ex. B (Doc. 2-2).) For purposes of analyzing the
motion to remand, this court finds that the forum selection
clause in the credit agreement is broader and that, if the
credit agreement clause does not compel remand, neither will the
guarantee’s forum selection clause.
     6 Specifically, PACA requires that merchants who purchase
food from suppliers and sell to the public hold sale proceeds in
trust “until full payment of the sums owing in connection with
such transactions has been received by such unpaid suppliers,
sellers, or agents.” 7 U.S.C. § 499e(c)(2); see also R Best
Produce, Inc. v. Shulman-Rabin Mktg. Corp., 467 F.3d 238, 241–42
(2d Cir. 2006) (“The purpose of the trust is to increase the
legal protection for unpaid sellers and suppliers of perishable
agricultural commodities until full payment of sums due have
been received by them.” (internal quotation marks and citation
omitted).


                                - 4 -
account stated; breach of contract; breach of the implied duty

of good faith and fair dealing; unjust enrichment; fraud;

constructive fraud; breach of fiduciary duty; conversion; and

unfair or deceptive trade practices. (Id. ¶¶ 18–46.) Plaintiff

also argues that the Individual Defendants are personally liable

for the acts of Debtor and the LLC Defendants based on both

piercing the corporate veil and on the individual Defendants’

personal guarantee. (Id. ¶¶ 47–49.)

     Plaintiff originally filed suit in the District Court of

Cabarrus County, and Defendant Brandy Lee Comer later removed

the action to this court as a federal-question case. (See

Removal Not. (Doc. 1).) Plaintiff filed a motion to remand,7

(Doc. 8), and a brief in support of that motion, (Pl.’s Br.


     7 This case was removed to federal court on March 27, 2018,
(see Removal Not. (Doc. 1)), and Plaintiff filed its motion to
remand on April 26, 2018. Therefore, this court finds that the
motion to remand was timely filed within the 30-day period
specified in 28 U.S.C. § 1447(c). This court further finds that
Plaintiff has not waived its right to seek remand. When “a party
undertakes affirmative action in the federal district court, she
has acquiesced in the federal court's jurisdiction and waived
objection to the removal.” Lanier v. Am. Bd. of Endodontics, 843
F.2d 901, 904 (6th Cir. 1988). However, a district court has
“broad discretion” to decide whether a waiver has occurred. Id.
at 905. Here, because Plaintiff has merely responded to the
motion to dismiss and filed other administrative motions, this
court finds that Plaintiff has not acquiesced to jurisdiction
and has not waived the right to seek remand. See Lapoint v. Mid-
Atl. Settlement Servs, Inc., 256 F. Supp. 2d 1, 3 (D.D.C. 2003)
(“[M]erely engaging in offensive or defensive litigation . . .
does not forfeit the right to a remand.”).

                              - 5 -
Supp. Mot. to Remand (“Pl.’s Remand Br.”) (Doc. 10).) Defendants

filed a response objecting to remand. (See Doc. 17.) Defendants

also moved to dismiss certain claims in the Complaint pursuant

to Rule 12(b)(6), (Doc. 5), and submitted a brief in support of

that motion, (Defs.’ Br. in Supp. of Mot. to Dismiss (“Defs.’

Br.”) (Doc. 7).) Plaintiff responded opposing the motion to

dismiss, (Doc. 12), and Defendants did not file a reply.

II.   MOTION TO REMAND

      A.   Standard of Review

      “The burden of establishing federal jurisdiction is placed

upon the party seeking removal.” Mulcahey v. Columbia Organic

Chems. Co., 29 F.3d 148, 151 (4th Cir. 1994). Out of “[d]ue

regard for the rightful independence of state governments . . .

[federal courts must] scrupulously confine their own

jurisdiction to the precise limits which the statute has

defined.” Healy v. Ratta, 292 U.S. 263, 270 (1934). Matters can

be removed to federal court only when they could have been

brought in federal court in the first instance. See 28 U.S.C.

§ 1441(a). For example, federal courts have jurisdiction over

any case that implicates a question of federal law, and such a

case can therefore generally be removed to federal court. See 28

U.S.C. § 1331.



                                - 6 -
    However, a contractual forum selection clause is

enforceable absent fraud or bad faith. See M/S Bremen v. Zapata

Off-Shore Co., 407 U.S. 1, 15 (1972). It is also well-settled

that a party may waive its right to remove an otherwise

removable case through a forum selection clause. See Bartels v.

Saber Healthcare Grp., Inc., 880 F.3d 668, 674–75 (4th Cir.

2018) (collecting cases); accord FindWhere Holdings, Inc. v.

Sys. Env’t Optimization, LLC, 626 F.3d 752, 755 (4th Cir. 2010).

The burden of proving that a forum selection clause waives the

right to remove falls on the party seeking to enforce the

clause. See, e.g., Bartels, 880 F.3d at 680–81 (stating that a

forum selection clause blocking removal “essentially operates as

an affirmative defense to removal” and, therefore, the party

invoking the affirmative defense bears the burden of proof);

Docs Billing Sols., LLC v. GENETWORx LLC, Civil No. No. 3:18-cv-

35 (MHL), 2018 WL 4390786, at *3 (E.D. Va. Aug. 30), Report and

Recommendation adopted by 2018 WL 4390739 (E.D. VA. Sept. 14,

2018).

    There are two types of forum selection clauses: permissive

and mandatory. “A permissive clause authorizes jurisdiction in a

designated forum but does not prohibit litigation elsewhere. A

mandatory clause, in contrast, dictates an exclusive forum for

litigation under the contract.” Glob. Satellite Commc’n Co. v.

                              - 7 -
Starmill U.K. Ltd., 378 F.3d 1269, 1272 (11th Cir. 2004).

Federal law governs the question of whether a forum selection

clause is valid. See Stewart Org., Inc. v. Ricoh Corp., 487 U.S.

22, 32 (1988). State contract law, on the other hand, governs

the interpretation and construction of the clause itself. See,

e.g., Collins v. Mary Kay, Inc., 874 F.3d 176, 181–83 (3d Cir.

2017); Weber v. PACT XPP Techs., AG, 811 F.3d 758, 770–71 (5th

Cir. 2016).

    B.   Arguments

    Plaintiff argues, in summary, that the term “venue” should

be interpreted according to its ordinary meaning and that

Defendants have waived the right to remove this case to federal

court because that would entail moving the case to a different

“place” from where it was initially filed. (Pl.’s Remand Br.

(Doc. 10) at 6.) Plaintiff further contends that the final

sentence of the forum selection clause gives Plaintiff the

exclusive right to select the court in which a dispute is

litigated. (Id.) In response, Defendants argue that the forum

selection clause “does not operate as a waiver of Defendants’

right of removal” because it restricts only transfers outside

of, not among, the specified forum courts (North Carolina state

and federal courts). (Doc. 17 at 6.) Defendants further assert

that Plaintiff’s proposed meaning of venue “stands in direct

                              - 8 -
conflict with the Federal Rules of Civil Procedure” and that,

even if this court finds the word ambiguous, “it must be

construed against the drafter — here, Plaintiff.” (Id. at 9–11.)

    C.   Analysis

    Here, the forum selection clause is mandatory in the sense

that any dispute between the parties must be litigated in North

Carolina state or federal court. Defendants also waive any right

“to transfer or change venue . . . and agree that venue shall be

proper in any forum selected by” Plaintiff. While Plaintiff

urges this court to find that these two clauses preclude

Defendants from requesting any change to the initial forum

selected by Plaintiff, (Pl.’s Remand Br. (Doc. 10) at 5–7),

including by removing the case from state to federal court, this

court cannot agree. This court finds that the word “venue” has a

specialized meaning pursuant to federal and state statute and

that this meaning is more specific than simply the place or

location of a courthouse. Rather, the term “venue” refers to the

judicial district or districts where a certain case may properly

be brought. See 28 U.S.C. § 1391; see also N.C. Gen. Stat.

§ 1-82. And the phrase “transfer or change venue” refers to

either (1) a motion under 28 U.S.C. § 1404 to transfer the case

to a different federal venue that would have been proper



                              - 9 -
initially, or (2) a motion pursuant to N.C. Gen. Stat. § 1-83 to

change venue to a different, proper North Carolina county.8

     Applying these findings to the forum selection clause here,

this court finds that Defendants waived only their right to make

a motion to transfer or change venue from the initial court

selected by Plaintiff, pursuant to either 28 U.S.C. § 1404 or

N.C. Gen. Stat. § 1-83, assuming that court was a North Carolina

state or federal court.9 For example, Defendants could not now

move to transfer this case to the Western District of North

Carolina because they have waived that right in the credit

agreement. Defendants did not, however, unconditionally agree

that Plaintiff’s choice of forum would be final.

     Even assuming for argument that the forum selection clause

is ambiguous and could reasonably be interpreted as either

waiving the right to transfer venue or waiving the right to



     8 While both the federal and state statutes are entitled
“Change of venue,” the federal statute states that “a district
court may transfer” while the North Carolina statute provides
that “[t]he court may change.” Compare 28 U.S.C. § 1404, with
N.C. Gen. Stat. § 1-83.
     9 Because the forum selection clause initially provides for
mandatory jurisdiction in North Carolina state or federal
courts, it would be inconsistent for the remainder of the clause
to waive Defendants’ right to remove to a North Carolina court
if a lawsuit was initially filed in an improper out-of-state
forum.


                             - 10 -
change the forum in any way,10 this court finds that the language

should be construed against Plaintiff under North Carolina law.

See, e.g., Chavis v. So. Life Ins. Co., 318 N.C. 259, 262, 347

S.E.2d 425, 427 (1986) (“One of the most fundamental principles

of contract interpretation is that ambiguities are to be

construed against the party who prepared the writing.”). In

other words, Plaintiff, as the drafter of the credit agreement,

bears the burden of clarifying the meaning of any ambiguous

terms. If Plaintiff believed the word “venue” referred to its

colloquial meaning of “place,” Plaintiff should have used the

word “place” to eliminate any ambiguity.

     Plaintiff relies solely on arguments relating to contract

interpretation and does not appear to contend that, if this

court should reject its preferred meaning of “venue,” this court

should nevertheless find that Defendants have waived their right

to remove. This court agrees, but also finds it necessary to

distinguish the forum selection language at issue here from two

situations where courts often find that a party has waived its




     10Plaintiff, by arguing that its own interpretation of the
contractual language is the “most reasonable,” (Pl.’s Remand Br.
(Doc. 10) at 6–7), seems to implicitly admit that other
interpretations of the word “venue” are in fact reasonable.

                             - 11 -
right to remove. First, courts frequently find that a forum

selection clause in which Party A agrees to submit to any court

of competent jurisdiction selected by Party B constitutes a

waiver of Party A’s right to remove. See, e.g., Foster v.

Chesapeake Ins. Co., Ltd., 933 F.2d 1207, 1216 (3d Cir. 1991)

(the clause stated that one party would “submit to the

jurisdiction of any court of competent jurisdiction within the

United States” at the request of the other party). Similarly,

when one party “waives any objection it may have to the laying

of venue of any” lawsuit arising from the agreement, that party

waives the right to remove. Waters v. Browning-Ferris Indus.,

Inc., 252 F.3d 796, 797 (5th Cir. 2001). However, the clause at

issue here is different. Defendants agree only that venue shall

be proper and waive only their right to make a motion to

transfer or change venue pursuant to 28 U.S.C. § 1404, while

retaining other objections. Had the parties wished to agree that

Plaintiff would have the absolute right to choose the forum

court, they would have specified that Defendants waived any

objections and submitted to the exclusive jurisdiction of the




                             - 12 -
chosen court.11 Therefore, this line of cases does not govern the

inquiry here.

     Second, some decisions apply the ordinary or plain meaning

of “transfer” to interpret a forum selection clause. For

example, in FindWhere, the Fourth Circuit confronted a forum

selection clause stating that “any dispute or legal action

brought by either party arising out of or relating to this

Agreement . . . shall lie exclusively in, or be transferred to,

the courts of the State of Virginia.” 626 F.3d at 754. The court

found that the phrase “or be transferred to” encompassed any

geographic movement of the proceedings, including a transfer

between different state courts. Id. at 756. The Eleventh

Circuit, interpreting a clause pursuant to which one party

“waive[d] any right to transfer any such action filed in any

court to any other court,” similarly found that the clause

referred to any movement or conveyance and thus waived the right

to remove to federal court. See Ocwen Orlando Holdings Corp. v.


     11This court further views the phrase “venue shall be
proper in any forum selected by Sysco” as ambiguous and
potentially inconsistent with the mandatory forum provision. It
cannot be true that venue is proper in any forum that Plaintiff
selects, when the credit agreement itself states that venue
shall lie exclusively in North Carolina state or federal court.
Therefore, the “proper venue” stipulation appears to be subject
to an earlier portion of the forum selection clause and is not
properly viewed as an independent provision that waives
Defendants’ statutory right to remove.

                             - 13 -
Harvard Prop. Trust, LLC, 526 F.3d 1379, 1381 (11th Cir. 2008).

However, in neither of these cases did the forum selection

clause use the word “transfer” specifically in relation to the

word “venue”; rather, in each case, the word “transfer” was used

in the sense of transferring the dispute or action. Here, this

court finds that the forum selection clause uses “transfer”

solely to modify the object noun “venue” and that this

combination imbues the phrase with a particular meaning that is,

at the least, reasonable and sufficient to render the provision

ambiguous. Even applying the ordinary, plain meaning of

“transfer,” this court does not find that Defendants have waived

their right to remove. Therefore, Plaintiff’s motion to remand

will be denied.12

III. SUBJECT MATTER JURISDICTION

     While this court has determined that removal was not barred

by the forum selection clause, this court must still verify that

it can properly exercise subject matter jurisdiction over the

dispute. This court may do so independently and, if it

determines that it lacks jurisdiction, must dismiss or remand




     12Because this court finds that Plaintiff’s motion to
remand should be denied, Plaintiff’s request for costs and
attorney’s fees under 28 U.S.C. § 1447(c) will also be denied.

                             - 14 -
the case. See Arbaugh v. Y&H Corp., 546 U.S. 500, 506–07 (2006);

Fed. R. Civ. P. 12(h)(3).

    Defendants invoke federal-question jurisdiction pursuant to

28 U.S.C. § 1331 and argue that, because Defendants allegedly

misappropriated funds that were designated to a PACA trust

created and governed by federal law, a federal district court

has original jurisdiction over at least the constructive fraud,

breach of fiduciary duty, and conversion claims. (Removal Not.

(Doc. 1) at 3–4.) Plaintiff appears to concede that certain

claims implicate PACA, but argues that, if this court were to

dismiss those claims, it should remand the case to state court.

(Doc. 12 at 3.)

    Federal-question jurisdiction exists when either (1) the

right to relief arises directly under federal law, or (2) “the

case’s resolution depends on resolution of a federal question

sufficiently substantial to arise under federal law within the

meaning of 28 U.S.C. § 1331.” Ormet Corp. v. Ohio Power Co., 98

F.3d 799, 806 (4th Cir. 1996). It must be apparent from the face

of the complaint that the plaintiff’s claims cannot be resolved

without reference to federal law or to the U.S. Constitution.

Franchise Tax Bd. of Cal. v. Constr. Laborers Vacation Trust for

So. Cal., 463 U.S. 1, 8–9 (1983).



                             - 15 -
      Here, Plaintiff seeks to recover amounts due under the

credit agreement, which allegedly include amounts that

Defendants were required to hold in trust for Plaintiff pursuant

to 7 U.S.C. § 499e(c)(2). Plaintiff further sues for

constructive fraud and breach of fiduciary duty, arguing

specifically that Defendants violated duties imposed by PACA.

(See Compl. (Doc. 2) ¶¶ 34–40.) This court has no trouble

finding that the constructive fraud, breach of fiduciary duty,

and possibly other claims all implicate a substantial question

of federal law and therefore provide federal-question

jurisdiction. See, e.g., Tanimura & Antle, Inc. v. Packed Fresh

Produce, Inc., 222 F.3d 132, 138 (3d Cir. 2000). This court may

exercise supplemental jurisdiction over any state-law claims

that “form part of the same case or controversy” as Plaintiff’s

federal claims. 28 U.S.C. § 1367. Here, all of Plaintiff’s

claims can be traced to the same set of facts: Plaintiff’s sale

of food to Defendants. Therefore, this court has subject matter

jurisdiction over all claims in this matter.

IV.   MOTION TO DISMISS

      Defendants move to dismiss the following claims for failure

to state a claim pursuant to Rule 12(b)(6): constructive fraud;

breach of fiduciary duty; conversion; fraud; unfair and



                              - 16 -
deceptive trade practices (“UDTPA”); and piercing the corporate

veil. (Defs.’ Br. (Doc. 7) at 2.)

    As noted above, this court has supplemental jurisdiction

over pendant state-law claims. A federal court sitting in

diversity or supplemental jurisdiction generally applies the

relevant substantive law of the state in which the court sits,

while applying federal procedural law. Erie R.R. Co. v.

Tompkins, 304 U.S. 64, 72–73, 79–80 (1938); Hanna v. Plumer, 380

U.S. 460, 465–66 (1965); see also United Mine Workers of Am. v.

Gibbs, 383 U.S. 715, 726 (1966) (holding that federal courts are

“bound to apply state law” to pendant claims); In re Exxon

Valdez, 484 F.3d 1098, 1100 (9th Cir. 2007) (finding that Erie’s

central holding applies to supplemental jurisdiction cases).

    In contract disputes, courts apply the law of the state

where the parties entered into the contract or where delivery

was made. Mut. Life Ins. Co. of N.Y. v. Johnson, 293 U.S. 335,

339 (1934); see also Roomy v. Allstate Ins. Co., 256 N.C. 318,

322–23, 123 S.E.2d 817, 820 (1962) (holding that the law of the

state where a contract is entered into governs its

interpretation). Here, it appears that the agreement between

Plaintiff and Defendants was entered into in North Carolina and

the credit agreement itself states that North Carolina law shall

“govern all aspects of this credit application and agreement and

                             - 17 -
all transactions between” the parties. (Removal Not. (Doc. 1) at

38.) Therefore, this court finds that North Carolina law governs

the claims in this case.

    A.   Standard of Review

    “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). In other words, the plaintiff must

plead facts that “allow[] the court to draw the reasonable

inference that the defendant is liable” and must demonstrate

“more than a sheer possibility that a defendant has acted

unlawfully.” Iqbal, 556 U.S. at 678.

    When ruling on a motion to dismiss, this court must accept

the complaint’s factual allegations as true. Iqbal, 556 U.S. at

678. Further, “the complaint, including all reasonable

inferences therefrom, [is] liberally construed in the

plaintiff’s favor.” Estate of Williams-Moore v. All. One

Receivables Mgmt., Inc., 335 F. Supp. 2d 636, 646 (M.D.N.C.

2004) (citation omitted). Despite this deferential standard, a

court will not accept legal conclusions as true, and

“[t]hreadbare recitals of the elements of a cause of action,



                              - 18 -
supported by mere conclusory statements, [will] not suffice.”

Iqbal, 556 U.S. at 678.

    B.   Fraud and Constructive Fraud

    The “essential elements of factual fraud are: (1) [f]alse

representation or concealment of a material fact, (2) reasonably

calculated to deceive, (3) made with intent to deceive, (4)

which does in fact deceive, (5) resulting in damage to the

injured party.” Terry v. Terry, 302 N.C. 77, 82, 273 S.E.2d 674,

677 (1981) (citation omitted). The plaintiff’s reliance on any

false representation or material concealment “must be

reasonable.” State Props., LLC v. Ray, 155 N.C. App. 65, 74, 574

S.E.2d 180, 186 (2002). A plaintiff claiming fraud “must allege

with particularity all material facts and circumstances

constituting the fraud.” Carver v. Roberts, 78 N.C. App. 511,

513, 337 S.E.2d 126, 128 (1985).

    The related claim of constructive fraud arises “where the

parties to a transaction have a special confidential or

fiduciary relation which affords the power and means to one to

take undue advantage of, or exercise undue influence over the

other.” Rhodes v. Jones, 232 N.C. 547, 548, 61 S.E.2d 725, 726

(1950). “A claim of constructive fraud does not require the same

rigorous adherence to elements as actual fraud.” Terry, 302 N.C.

at 83, 273 S.E.2d at 677.

                             - 19 -
    Here, the fraud claim is premised on Plaintiff’s allegation

that Defendants concealed a material change in their financial

condition — specifically, the fact that Defendants had become

insolvent — and that Plaintiff reasonably relied on this

misrepresentation to its detriment by continuing to sell food

and other items to Defendants on credit. (Compl. (Doc. 2) ¶¶ 26–

33.) Defendants argue that the failure to specifically state

“who made the alleged misrepresentation, who [it was] made to,

or when or where [it was] made” is fatal to Plaintiff’s fraud

claim. (Defs.’ Br. (Doc. 7) at 11.) But Defendants miss the

point. When, as here, the allegation is that one party has

concealed a material fact rather than affirmatively

misrepresenting such a fact, it is impossible for a plaintiff to

point to any specific time or place where the alleged

concealment “occurred.” If the underlying allegation is that

Defendants failed to disclose, then Plaintiff is arguing that

there was never any affirmative misrepresentation to anyone.

    However, when a claim for actual fraud is based on

concealment, or failure to disclose, the defendant must be under

a duty to disclose. See Harton v. Harton, 81 N.C. App. 295, 297,

344 S.E.2d 117, 119 (1986). Such a duty arises in three

situations: (1) a fiduciary relationship, (2) “when a party has

taken affirmative steps to conceal material facts from the other

                             - 20 -
. . . [and (3)] where one party has knowledge of a latent defect

in the subject matter of the negotiations . . . .” Id. at 298,

344 S.E.2d at 119. A party takes affirmative steps to conceal

when he actively represents a state of affairs that is not true.

See Ragsdale v. Kennedy, 286 N.C. 130, 139–40, 209 S.E.2d 494,

500–01 (1974) (“When plaintiff undertook to describe the

business as a ‘gold mine’ and a ‘going concern’ he incurred a

concomitant duty to make a full disclosure of any extenuating

financial circumstances which counteracted his positive

assertions.”). Here, on the other hand, Plaintiff does not

allege that Defendants affirmatively misled Plaintiff about

their financial condition by making such a positive assertion.

The “latent defect” rule is also not applicable to this case.

Therefore, Plaintiff can establish the requisite duty for its

omission-based fraud claim only by plausibly alleging the

existence of a fiduciary relationship.

    Plaintiff argues that a fiduciary relationship arose under

PACA. Specifically, Plaintiff states that “Defendants owed a

duty to Plaintiff, as trustees of food, and proceeds of food

sold under” PACA. (Compl. (Doc. 2) ¶ 34.) Plaintiff further

alleges it “has complied in all ways with its responsibilities

under PACA.” (Id. ¶ 11.) Defendants argue in response that,

because Plaintiff has not specifically alleged that Plaintiff

                             - 21 -
gave the required notice to preserve PACA trust benefits,

Plaintiff has failed to allege any fiduciary duty or

relationship. (Defs.’ Br. (Doc. 7) at 7–8.)

    Defendants argue that this court is not bound by the “legal

conclusion” that Plaintiff has complied with the requirements to

create a PACA trust. (Id. at 8.) While Defendants are correct

that legal conclusions are insufficient to plausibly allege a

cause of action, Plaintiff’s allegation is a conclusion of fact

rather than a conclusion of law. Had Plaintiff simply alleged

that “Defendants have a fiduciary duty to Plaintiff,” this

statement would represent a legal conclusion. However, this

court finds that Plaintiff’s allegation, while lacking

specificity and clearly insufficient for summary judgment,

provides a basis at this stage to plausibly infer that Plaintiff

gave the necessary PACA notice to Defendants. See Feminist

Majority Found. v. Hurley, 911 F.3d 674, 685 (4th Cir. 2018)

(this court must “accept the complaint’s factual allegations as

true and draw all reasonable inferences in favor of the

plaintiff[]”). This finding also comports with the general

principle that PACA “should [be] liberally construe[d] . . .    in

favor of produce sellers.” See Hull Co. v. Hauser’s Foods, Inc.,

924 F.2d 777, 783 (8th Cir. 1991) (“Requiring strict compliance



                             - 22 -
with the regulation would thwart the remedial nature of the

statute. This we refuse to do.”).

    PACA trust obligations impose a fiduciary duty on both the

corporate buyer and individual officers or directors of the

corporation. See Weis-Buy Servs., Inc. v. Paglia, 411 F.3d 415,

420–22 (3d Cir. 2005) (collecting cases); Sunkist Growers, Inc.

v. Fisher, 104 F.3d 280, 282–83 (9th Cir. 1997); Morris Okun,

Inc. v. Harry Zimmerman, Inc., 814 F. Supp. 346, 348 (S.D.N.Y.

1993) (“[A] PACA trust in effect imposes liability on a trustee,

whether a corporation or a controlling person of that

corporation, who uses the trust assets for any purpose other

than repayment of the supplier.”). This court thus finds that

Plaintiff has plausibly alleged the existence of a fiduciary

duty, concealment of a material fact, and reasonable reliance on

that fact to Plaintiff’s detriment. Therefore, Defendants’

motion to dismiss Plaintiff’s fraud claim will be denied. Based

on the above analysis, this court further finds that Plaintiff

has stated a claim for constructive fraud and Defendants’ motion

to dismiss that claim will also be denied.

    C.   Breach of Fiduciary Duty

    “For a breach of fiduciary duty to exist, there must first

be a fiduciary relationship between the parties.” Dalton v.

Camp, 353 N.C. 647, 651, 548 S.E.2d 704, 707 (2001). This

                             - 23 -
“relationship exists in all cases where there has been a special

confidence reposed in one who in equity and good conscience is

bound to act in good faith and with due regard to the interests

of the one reposing confidence.” Link v. Link, 278 N.C. 181,

192, 179 S.E.2d 697, 704 (1971) (quoting Abbitt v. Gregory, 201

N.C. 577, 598, 160 S.E. 896, 906 (1931)) (internal quotation

marks omitted).

    As previously explained, this court finds Plaintiff’s

allegations sufficient to plausibly infer that Plaintiff was

entitled to the PACA statutory protections, which impose a

fiduciary duty upon the PACA trustee. Therefore, Defendants’

motion to dismiss Plaintiff’s breach of fiduciary duty claim

will be denied.

    D.   Conversion

    Under North Carolina law, there are “two essential elements

of a conversion claim: ownership in the plaintiff and wrongful

possession or conversion by the defendant.” Variety Wholesalers,

Inc. v. Salem Logistics Traffic Servs., LLC, 365 N.C. 520, 523,

723 S.E.2d 744, 747 (2012). When one party holds property or

funds in trust for another party, the beneficiary of the trust

generally maintains an ownership interest in the property. See

Estate of Redden ex rel. Morley v. Redden, 179 N.C. App. 113,

118–19, 632 S.E.2d 794, 798–99 (2006).

                             - 24 -
     Defendants argue that the “ownership interest” here is

imparted solely by the PACA trust and that, therefore,

Plaintiff’s failure to establish compliance with the notice

requirements undermines the conversion claim. However, this

court has already found that Plaintiff’s allegations are

sufficient at this stage to infer compliance. PACA provides that

funds:

    shall be held by such commission merchant, dealer, or
    broker in trust for the benefit of all unpaid
    suppliers or sellers of such commodities or agents
    involved in the transaction, until full payment of the
    sums owing in connection with such transactions has
    been received by such unpaid suppliers, sellers, or
    agents.

7 U.S.C. § 499e(c)(2). Therefore, this court finds that

Plaintiff has alleged an ownership interest in the PACA trust

money and has plausibly alleged that Defendants converted that

property to their own use. Defendants’ motion to dismiss

Plaintiff’s conversion claim will be denied.

    E.   Unfair and Deceptive Trade Practices

    “In order to establish a prima facie claim for unfair trade

practices, a plaintiff must show: (1) defendant committed an

unfair or deceptive act or practice, (2) the action in question

was in or affecting commerce, and (3) the act proximately caused

injury to the plaintiff.” Dalton, 353 N.C. at 656, 548 S.E.2d at

711. An ordinary breach of contract is not a violation of the

                             - 25 -
UDTP statute, unless it is “characterized by some type of

egregious or aggravating circumstances.” Norman Owen Trucking,

Inc. v. Morkoski, 131 N.C. App. 168, 177, 506 S.E.2d 267, 273

(1998). Such aggravating circumstances can include “conduct that

amounts to an inequitable assertion of [a party’s] power or

position.” Libby Hill Seafood Rests., Inc. v. Owens, 62 N.C.

App. 695, 700, 303 S.E.2d 565, 569 (1983).

     N.C. Gen. Stat. § 75-1.1 applies only to practices “in or

affecting commerce,” or relating to “the manner in which

businesses conduct their regular, day-to-day activities, or

affairs, such as the purchase and sale of goods, or whatever

other activities the business regularly engages in and for which

it is organized.” HAJMM Co. v. House of Raeford Farms, Inc., 328

N.C. 578, 594, 403 S.E.2d 483, 493 (1991).

    Here, Defendants argue that Plaintiff has failed to state a

UDTP claim because Plaintiff has alleged only “a simple breach

of contract” without any aggravating circumstances. (Defs.’ Br.

(Doc. 7) at 13.) This court, however, finds that under North

Carolina law the misappropriation of PACA trust money in

violation of a fiduciary duty could plausibly constitute an

unfair or deceptive trade practice in or affecting commerce. See

White v. Thompson, 196 N.C. App. 568, 574, 676 S.E.2d 104, 109

(2009) (“[B]ecause the jury determined that [the defendant]

                             - 26 -
breached a fiduciary duty, not a mere contractual duty, we

summarily reject his contention that mere breach of contract is

insufficient to show an unfair trade practice.”), aff’d, 364

N.C. 47, 691 S.E.2d 676 (2010); Sara Lee Corp. v. Carter, 351

N.C. 27, 31–33, 519 S.E.2d 308, 311–12 (1999) (upholding a trial

court’s judgment for the plaintiffs on their UDTP claim based,

primarily, on the alleged breach of a fiduciary duty).

Therefore, Defendants’ motion to dismiss Plaintiff’s claim for

unfair and deceptive trade practices will be denied.

    F.   Piercing the Corporate Veil

    In North Carolina, when a “corporation is so operated that

it is a mere instrumentality or alter ego of the sole or

dominant shareholder and a shield for his activities . . . , the

corporate entity will be disregarded and the corporation and the

shareholder treated as one and the same person.” Henderson v.

Sec. Mortg. & Fin. Co., 273 N.C. 253, 260, 160 S.E.2d 39, 44

(1968). North Carolina courts look to whether a shareholder had

control, in the form of “complete domination,” of the company

and used that control for some unjust purpose to cause injury.

Glenn v. Wagner, 313 N.C. 450, 454–55, 329 S.E.2d 326, 330

(1985). The analysis focuses on four main factors: “(1)

Inadequate capitalization, (2) Non-compliance with corporate

formalities, (3) Complete domination and control of the

                             - 27 -
corporation so that it has no independent identity, (4)

Excessive fragmentation of a single enterprise into separate

corporations.” Id. at 455, 329 S.E.2d at 331.

     Plaintiff alleges that “Comer and Al-Khori are personally

liable, based on piercing the corporate veil of the LLCs.”13

(Compl. (Doc. 2) ¶ 47.) Plaintiff argues that the Individual

Defendants should be liable for the acts of Debtor because this

corporate entity was their alter ego.14 (See id.) Defendants, in

turn, respond first that Plaintiff has alleged insufficient

facts to support piercing the corporate veil to hold the

Individual Defendants liable for the acts of Debtor. (Defs.’ Br.




     13While not alleged in the Complaint, Defendants suggest in
their briefing that Plaintiff also seeks to employ reverse veil-
piercing to hold the LLC Defendants liable for the actions of
the individual Defendants. (See Defs.’ Br. (Doc. 7) at 15.) This
theory “attaches liability to the entity for a judgment against
the individuals who hold an ownership interest in that entity.”
Sky Cable, LLC v. DIRECTV, Inc., 886 F.3d 375, 385 (4th Cir.
2018) (applying Delaware law). Reverse veil-piercing is
recognized by North Carolina law and analyzed under the same
legal standard as ordinary corporate veil-piercing. See Fischer
Inv. Capital, Inc. v. Catawba Dev. Corp., 200 N.C. App. 644,
650–51, 654–57, 689 S.E.2d 143, 147–48, 150–53 (2009).

     14 Plaintiff’s allegation appears to apply to the LLC
Defendants as well. (Compl. (Doc. 2) ¶ 47.) However, as
described further herein, this court finds that Plaintiff has
failed to allege any wrongful act or liability incurred by the
LLC Defendants for which the Individual Defendants might be
liable.

                             - 28 -
(Doc. 7) at 16–17.) Defendants further argue that, to the extent

that Plaintiff seeks to hold the other LLCs liable for the acts

of the Individual Defendants by reverse-piercing, Plaintiff has

also failed to meet the legal standard. (Id. at 15.) Plaintiff

alleges that the Individual Defendants “failed to follow

corporate formalities, undercapitalized the LLCs, and used them

as alter egos for improper purposes . . . .” (Compl. (Doc. 2)

¶ 7.) Plaintiff suggests that further factual support for

piercing the corporate veil appears earlier in the Complaint,

but this court finds none. Here, Defendants are correct that

Plaintiff has offered merely legal conclusions completely devoid

of factual support. While these conclusions are entitled to no

weight, this court further recognizes that factual support for

piercing the corporate veil is likely in control of Defendants

and not readily available to Plaintiff at this stage of the

proceedings. Because Defendants’ motion to dismiss Plaintiff’s

other claims will be denied and discovery will move forward,

this court finds it appropriate to defer ruling on Plaintiff’s

piercing the corporate veil claim until trial pursuant to Fed.

R. Civ. P. 12(i).

    However, this court finds that Plaintiff has insufficiently

alleged a reverse veil-piercing claim because the allegation

itself refers only to liability for the Individual Defendants

                             - 29 -
(not the LLC Defendants). (See Compl. (Doc. 2) ¶ 47.) Therefore,

the LLC Defendants cannot be held liable for actions by the

individual Defendants through reverse veil-piercing. Plaintiff

has produced an account statement that lists Debtor under the

“Bill To” line, (see Doc. 2-1), and has alleged that Defendants

used the trade names Iron Hen Café and Fresh Local Good

Foodgroup. (Compl. (Doc. 2) ¶ 6.) Plaintiff has also filed a

copy of a personal guarantee signed by each of the Individual

Defendants. (See Compl. Ex. B (Doc. 2-2).) Plaintiff fails to

allege, however, in what way the LLC Defendants either

participated in the alleged fraud or had anything to do with the

facts surrounding this case. Therefore, this court finds that

the LLC Defendants could be liable only under a reverse veil-

piercing analysis, which Plaintiff has insufficiently pled. All

claims against Comer-Khori, LLC, Ferrell Group, LLC, Murray-

Comer-Khori, LLC, HJHN Properties, LLC, and Barn 3202, LLC,

should be dismissed, and Defendants’ motion to dismiss these

claims will be granted.

V.   CONCLUSION

     For the foregoing reasons, this court finds that

Plaintiff’s motion to remand should be denied. This court

further finds that Defendants’ motion to dismiss should be

granted in part and denied in part.

                             - 30 -
    IT IS THEREFORE ORDERED that Plaintiff’s Motion to Remand,

(Doc. 8), is DENIED, and that Plaintiff’s request for an award

of attorney’s fees pursuant to 28 U.S.C. § 1447(c) is DENIED.

    IT FURTHER ORDERED that Defendants’ Motion to Dismiss,

(Doc. 5), is GRANTED IN PART AND DENIED IN PART, in that the

motion to dismiss Plaintiff’s claims against Defendants Comer-

Khori, LLC, Ferrell Group LLC, Murray-Comer-Khori, LLC, HJHN

Properties, LLC, and Barn 3203, LLC, is GRANTED and these

parties are hereby TERMINATED, and the motion to dismiss certain

of Plaintiff’s claims against Defendants Brandy Lee Comer,

Fareed Al-Khori, Comer Khori LLC, Iron Hen Café, and Fresh Local

Good Food Group is DENIED.

    IT FURTHER ORDERED that a ruling on Defendants’ Motion to

Dismiss, (Doc. 5), Plaintiff’s claim for piercing the corporate

veil to hold Defendants Brandy Lee Comer and Fareed Al-Khori

personally liable for the actions of Defendant Comer Khori LLC

is DEFERRED until trial pursuant to Fed. R. Civ. P. 12(i).

    This the 26th day of March, 2019.



                             ____________________________________
                                 United States District Judge




                               - 31 -
